Monks, J.
One Rogers brought an action against appellant and others in the court below, and recovered judgments against them.
*5321. Appellant appeals from the judgment of Rogers against him, but he has failed to make Rogers a party appellee.
The assignment of errors is appellant’s complaint in this court, and the only parties adverse to appellant in the judgment, over whom jurisdiction is acquired, are those named therein as appellees. If the party in whose favor the judgment is rendered is not made an appellee in this court, the case cannot be determined upon its merits, because the court has no power to disturb it as to those who are not parties to the appeal. Lauster v. Meyers (1908), 170 Ind. 548, and cases cited; Ewbank’s Manual §149.
2. As Rogers has not been made a party appellee in the assignment of errors, the ease is not, under the rule, in a condition to be determined on its merits, for the reason that the court does not have jurisdiction of said Rogers, the judgment plaintiff.
The appeal is therefore dismissed.